ORDER
PER CURIAM.
On April 4, 1994, the Board of Veterans’ Appeals (BVA or Board) issued a decision which denied the veteran’s claim for an increase in his 30% rating for rheumatic heart disease with aortic valve replacement. Frederick C. Wachter, BVA 94-04629 (April 4, 1994). The veteran filed a motion for reconsideration with the Chairman of the Board (Chairman) dated April 7, 1994, but received by the Board on April 25, 1994. On May 23, 1994, the veteran filed his Notice of Appeal (NOA) with this Court while the motion for reconsideration was pending before the Chairman. On July 8, 1994, the motion for reconsideration was denied by a Deputy Vice Chairman of the Board by the direction of the Chairman.
On August 8, 1994, the Secretary submitted a motion to dismiss the appeal without prejudice arguing that the veteran filed an untimely NOA with this Court while the motion for reconsideration was pending before the Chairman. The veteran did not submit any pleadings in conjunction with this appeal.
*397The United States Court of Appeals for the Federal Circuit recently held that this Court’s jurisdiction is limited to decisions of the Board and that this Court has no statutory basis for jurisdiction “over acts or decisions of the Chairman absent some underlying final decision by the board.” Mayer v. Brown, 37 F.3d 618, 620 (Fed.Cir.1994). The Federal Circuit further stated in their decision that a decision by the Chairman is not a decision by the Board and that the Chairman “cannot act on or decide a case for the board.” Id., see 38 U.S.C. § 7102(c). Should the Chairman grant the veteran’s motion for reconsideration, the case is then heard by an expanded section of the Board, and a decision rendered by a majority of that expanded section of the Board constitutes the final decision of the Board. Id. at 619, 38 U.S.C. § 7103(b). Essentially, as long as the motion for reconsideration of the decision remains pending before the Chairman, there is always a possibility that the motion will be granted, an event which would render judicial review unnecessary. See BellSouth Corp. v. F.C.C., 17 F.3d. 1487, 1489 (D.C.Cir.1994). Consequently, when the veteran files a motion for reconsideration of a BVA decision and, at the same time, files an NOA with the Court, the decision of the BVA is nonfinal for purposes of judicial review. A party cannot be in “two places at the same time.” Id. at 1489. Rosier v. Derwinsky, 1 Vet.App. 241, 249 (1991) (where the appellant files a motion for reconsideration with the Board during the 120-day judicial appeal period before filing an NOA with this Court, “the finality of the initial BVA decision is abated by that motion for reconsideration”). Therefore, the appellant’s premature NOA was ineffective, but became effective upon the Chairman’s denial of the motion for BVA reconsideration. At that time, the appellant’s NOA became effective with respect to the April 4, 1994, BVA decision. However, as no amended NOA was ever filed with respect to the Chairman’s denial of reconsideration, the Court is precluded from reviewing it. See 38 U.S.C. § 7266.
Upon consideration of the foregoing, it is
ORDERED that the Secretary’s motion to dismiss is DENIED. It is further
ORDERED that the Secretary, within 60 days after the date of this Order, shall designate the record on appeal.